﻿In view of your remarks, Mr. President, I am a little embarrassed but I would like to extend to you my congratulations and best wishes as you assume your important duties as President of the current session of the General Assembly. The wisdom and the understanding that you bring to this position is well suited to these historic times. I am also confident you will do great honour to the legacy left by your predecessor and my good friend, Dante Caputo. Before beginning my main remarks I want to comment on two particular developments of relevance to the United Nations. The first concerns the application of modern technology to the challenge of peace-keeping, in April of this year, Canada completed a comprehensive study the purpose of which was to explore the utility of all forms of aerial surveillance to the peace-keeping tasks now before the international community. The conclusion of this study was that these overhead technologies - satellite or airborne - could significantly increase the efficiency of peace-keeping operations and related verification endeavours. This study will be submitted to the United Nations for its consideration.
 I believe this is an important development both symbolically and as an achievement in its own right. It is the sort of pragmatic, concrete work necessary to allow the United Nations to handle its ever-expanding peace-keeping responsibilities more effectively, it also symbolizes one of the fundamental purposes of this Organization: harmonizing the wonders of modern technology to the tasks of peace-making and not war-making.
The second development on which I would like to comment is the readiness by Canada, if asked, to supplement the United Nations presence in Namibia by sending trained and respected police forces. Canada enthusiastically supported the idea that nations should help meet the urgent requirements for skilled policing in Namibia. We are ready to send members of our national force, the Royal Canadian Mounted Police, who have played such a decisive and constructive role in our own history.
They were, in effect, Canada's first peace-keepers, in 1874, in one of the actions which made us a trans-continental nation, the North-west Mounted Police marched west across 1,000 miles to establish by their presence the rule of law in the Canadian west. They brought order, not force, and by their conduct established a respect that endures to this day and has made them one of the most admired police forces in the world. They would carry to Namibia not only their skills, hut their reputation as keepers of the peace.
This would be the first time in Canadian history that the Royal Canadian Mounted Police has undertaken such a role and in order to be ready, their Commissioner has asked for 100 volunteers. So far, 2,000 members have responded to that call from a total force of over 14,000. We believe that Canadian Mounties, Who, more than a century ago, brought a universal respect for law and order to our own West can extend that tradition to Namibia, as that new nation finally comes of age. This is an unprecedented and challenging period in world affairs. On the one hand, there is real movement on problems that not long ago seemed intractable. That is true in southern Africa, in Indo-China, in parts of the Middle East and, most dramatically, in East-West relations.
At the same time, the sense of crisis becomes more acute. Our climate is changing, bringing drought or inundation or other threats to our very survival. New diseases develop. New technologies allow proliferation of the most deadly weapons. Terrorism becomes more widespread. What is common about these problems is that none of them can be solved by one nation acting alone, nor by one group of powerful nations combining their will.
In the past, we assumed the world could survive man's worst excesses. Now in an age of suitcase bombs, the AIDS pandemic, holes in the ozone layer, there is doubt about that elementary ability to survive. There is doubt, but not despair -indeed the opposite of despair, what marks this period in world affairs is an activism and a pragmatism which yield surprising results and they come together here in the United Nations.
We are entering an era where the words of the United Nations Charter must cease to be goals to which we aspire, they must become descriptions of our common actions. And the term "United Nations" cannot simply be the name of our institution, it must become a statement of our common purpose.
Who, today, can imagine a nuclear war in which there are winners and losers? Who can envisage a conventional war in Europe which does not consume the prize? Who can construct a solution to the debt crisis which does not involve compromise? Mho can foresee a cleaner global environment without international co-operation and joint action? And who can imagine a resolution of the many crises in the developing world without a reasoned and productive dialogue with the developed world? In the past it was the adherents of unilateralism who were known as realists and the advocates of co-operation who were labelled idealists. I submit that the reverse is now the case. Co-operation is now the new realism and pragmatism is the path to progress. 
Much has been accomplished in recent months and years, much more remains to be done. Within the East-West relationship there is a new  willingness to abandon sterile linkages and to seek solutions to tractable problems even when other areas remain contentious. This welcome attitude has invigorated this institution and brought hope to many conflicts and regions of the world. We encourage its continuance.
Arms control is now characterized by real compromise and give and take. Problems which are truly acute are being addressed first. Areas where technology threatens to overtake politics are being given priority and the unnecessarily large and undesirably unstable balance in conventional forces is finally being dealt with head-on. Canada warmly welcomes the significant progress made in recent days by the United States and the Soviet Union on a variety of fundamental issues. In particular, movement towards the abandonment of the linkage between research on strategic defence and progress on strategic nuclear arms control is a very positive development. So too is the progress registered on eliminating chemical weapons, including the exchange of data on stocks. We strongly welcome President Bush's offer to reduce stockpiles to less than 20 per cent of current levels while efforts continue in Geneva to negotiate a chemical weapons convention.
Canada endorses also the United States and Soviet agreement to explore an open-skies arrangement between the North Atlantic Treaty Organization (NATO) and the Warsaw Pact. Such an arrangement would be daring in its simplicity, yet path-breaking in its consequences: an agreement that the aircraft of each member of both alliances could enter the airspace of the other alliance subject only to basic air-safety regulations. That would increase the assurance of every member that military activities were not becoming preparations for surprise attack.
From the beginning, we have urged the United States to move forward with this visionary proposal, and to make it an alliance-to-alliance arrangement. An open-skies agreement would be a compelling symbol of the new East-West relationship, it would build confidence and serve as a useful vehicle for the verification of other agreements, including an eventual agreement on conventional forces in Europe.
We are prepared to go beyond moral support. On Sunday, after consultations between NATO and the Warsaw Pact, Prime Minister Mulroney announced Canada's offer to act as host to an inter-alliance conference as early as November, in order to explore the possibilities of a formal agreement on open-skies.
 It is of fundamental importance to deepen and widen East-West relations. A stable structure of peace cannot endure if its only component is concurrence on arms control, no matter how far-reaching that agreement might be. Enduring peace requires understanding, a sense of shared problems and a shared stake in the future. Above all, it demands a sense on each side that the survival of the other is in its own best interests. What is required is agreement not only on the avoidance of war but also on the advantages of peace. Therefore we welcome and encourage the broadening dialogue on regional, economic, social and environmental matters.
It is for that reason that Canada has strongly supported expanding the field of activity of NATO to pursue more energetically the alliance's mandate for political and social dialogue. In that connection, during NATO's most recent summit, a Canadian proposal was adopted to assist young political leaders in learning how to make democracy work. More initiatives of that type are required.
The progress in East-West relations owes much to the refreshing breezes of change sweeping Eastern Europe and the USSR, ideology is giving way to compromise. Governments are recognizing that the old ways do not work, that new strategies are required, that lessons may be learned abroad, and that co-operation in the economic and social spheres does not constitute an acknowledgement of defeat but is rather a recipe for success.
Canada's support for the changes now underway in the East is unequivocal. There must be no turning back, and that requires imagination in the West as to practical ways to strengthen the remarkable process of reform and liberalization. In the Eastern bloc and elsewhere around the world, the turning towards democracy and the expansion of the market-place is a welcome victory for pragmatism and realism. Totalitarianism is fading not because it is regarded by its subjects as wrongs it is being discredited because it does not work, it does not deliver.
Democracy is not only a set of values, it is also a statement that there is no monopoly on truth, that different groups at different times may have different solutions to different problems. It is the politics of pragmatism, it works. It delivers, a free market is not simply a particular means of ordering the economy. It is a framework that enables the individual to act on his or her own merits. efforts, and capacities, it conforms to human nature. It is the economics of pragmatism, it works, it delivers, it is for that reason that Canada welcomes the tide of democratization and the shift to the market-place evident around the globe. On that trend rests the hope for social stability. And such stability is a firm foundation for international peace.
The past months have seen remarkable progress in many regional conflicts that have posed serious threats to global stability and caused untold sorrow for their victims. The Soviet withdrawal from Afghanistan, the settlements in Angola and Namibia, the cease-fire in the Iran-Iraq war, and the progress evident in Central America: all are testimony to a new willingness to compromise. They are also testimony to the crucial role played by the Organization end by its Secretary-General in the search for global order. Much more needs to be done. There is a difference between the absence of war and the presence of peace. The international community must continue to do everything in its power to ensure that the processes now underway in those troubled regions move from truce to settlement, from stand-off to stand-down.
We believe it is particularly important to maintain the pressure against apartheid. There are real reasons for encouragement. President de Klerk has promised reform and has demonstrated both flexibility and imagination. The African National Congress has shown courage and foresight in preparing itself to participate in genuine negotiations, popular demonstrations in South Africa, and their tolerance by the authorities, reflect a popular will that reaches across colour. International attention and the use and threat of sanctions have contributed to this climate of change, and they must not be relaxed until substantial reform is in place. 
Even today, children starve and adults perish as old conflicts born of hatred and greed continue to fester, cheating future generations and defiling the honour of ancient civilizations. In Lebanon, blood continues to be spilt in a tragic struggle for domination in that once noble land, while is now being destroyed by those who would be its ruler. We renew the call for the withdrawal of all foreign troops from Lebanon and reiterate our strong support for the efforts of the Tripartite Committee of the Arab League. In the Middle East, there is an urgent need for confidence and dialogue. We support Israel's proposals for direct elections in the occupied territories, we welcome the moderation evident in the positions of the Palestine Liberation Organization. But much more confidence-building is needed on both sides if these initial gestures are to be translated into a meaningful peace process for that troubled and war-ravaged region. Canada welcomes President Mubarak's imaginative 10-point plan as one avenue out of the current impasse.
And in Cambodia, the recent International Conference in Paris failed to Produce an agreement, owing to many outstanding difference between the parties. It is to be hoped that the future will bring compromise before that land endures yet another bloody conflict. However, I believe the Paris Conference served a positive Purpose: it has put the issue firmly on the international agenda and identified international control mechanisms and reconstruction processes that can be brought into play when a settlement is reached. As some regional conflicts have been brought under control, the unique and important United Nations instrument of peace-keeping has been brought to bear. At the same time, welcome and pragmatic suggestions are being made to improve operations and funding. Canada supports the Secretary-General's call to provide Peace-keeping with a rational and secure funding base. Peace-keeping has become too important to the mission of the Organization to be subject to charity or whim.

One of the central tasks of this Organization has been to weave a new fabric of international law. This it has done assiduously, often without fanfare. The foundation is being laid for an international society governed by legal principles and codes of conduct. As with domestic society, stability is not possible without law, and law is powerless without consensus. The integration into domestic law of the rights codified by the United Nations in its Universal Declaration of Human Rights and in the covenants on racial discrimination and the rights of women is testimony to a growing international consensus. We must build on this success by acting this year to approve the Convention on the Rights of the Child.
We are witnessing today a profound transformation in the substance of international discourse. Issues once thought intractable are now remarkably close to resolution. And issues once considered the province of domestic governments are now the focus of international activity. These are on the international agenda because they are pressing and because no State, no matter how powerful or well- intentioned, can resolve them on its own.
Thus the environment is emerging as the most important international challenge of the remainder of this century and the next. In a very few years, the environment will be seen as a threat to human existence in the same way as nuclear war has been regarded in the past. It is now a challenge to national survival. It is also an area where the distinction between the domestic and the international agenda is collapsing. Pollution knows no borders. In the end, we all share the same air and water-, we all suffer from its corruption or its loss.
Let us agree during this session of the Assembly to hold the proposed Conference on the Environment and development in 1992. Let us move forward towards a convention on climate change with regard to which Canada has played a leading role in the development of a United Nations draft. And let us start a realistic dialog between the developed and the developing world on the environmental scourge which threatens all states, rich and poor. I detect today a new and welcome change in the stale and unproductive state of relations between North and South which marked the 1970s and the first part of this decade. There is growing recognition that grand. vague visions must give way to pragmatic dialogue, and that attribute, blame does little to solve problems.  
In fact, without fanfare, without grand initiative, a new process of dialogue has already begun between the developed and the developing world. In the Cairns Group, diverse entries such as Canada and Thailand, Australia and Argentina have joined together on agricultural issues. international financial institutions, the debt crisis is being approached with a new spirit of realism and a sense of shared risk. Economic prescriptions are now plain, married with political and social considerations. This sensitivity is required if fledgling democracies and fragile societies are not to collapse over the wrenching effect of debt repayments. In the Commonwealth, a multiracial and global membership has allowed for increasing pressure against apartheid. In La Froncophonie, new programmes to preserve the French heritage and promote distance-learning are emerging, and human rights are now on the agenda for the first time. And within the Movement of Non-Aligned Countries, there is a refreshing determination to put ideology aside and seek practical co-operation with the developed world. I attended the Summit Conference of the Movement of Non-Aligned Countries in Belgrade as a guest. I did so in search of common ground on a variety of international Issues. 1 was pressed by the new spirit of moderation shown by many makers, as I was by the wise and deft chairmanship of Yugoslavia. I quote from their Final Declaration:
 We are not to be burdened with prejudice or dogma." I attended the Summit Conference not because Canada is questioning its alliances - we are a proud and permanent member of NATO and we are committed to a market economy and liberal democracy - rather, I attended because Canada happens to share a world with the Movement of Non-Aligned Countries.
At Belgrade, I took the opportunity to explore further the proposal made by India, Egypt, Senegal and Venezuela during the Paris economic summit for a serious and responsive dialogue on issues of concern to us all. Canada, along with France, supported that proposal in principle at Paris. I reiterate that support now, and suggest some variations that may make the concept more effective. we should all learn from the mistakes of our past, set aside our differing world views, and come together, collectively and calmly, to discuss particular problems those resolution we all seek.
Canada believes it is useful to encourage intensive consultations leading to a new conversation between the developed and the developing world, a conversation on focused issues, with a view to arriving at joint action for a common cause. Conversation, not confrontation. We cannot remake the world. But we can - and we must - redress the errors of the past - methodically, pragmatically, realistically and collectively.
Discussions on the environment, on drugs, on investment, on trade, on debt, are all worthy of early pursuit. The agenda should be balanced, covering issues of interest to both the developed and developing world, we will be pursuing this question actively in the months ahead with our G-7 partners and the developing world, soviet involvement in this effort would be welcome, giving them the opportunity to act further on their interest in contributing to the international order, it would also reflect the universal nature of this challenge.

In this connection, the coming year will provide two opportunities to encourage this new dialogue: the special session on the revitalization of Growth and Development-, and the elaboration of the fourth international development strategy. These two events can contribute to a new understanding of the basis for sustained economic growth and development, particularly for developing countries. 
The challenge before us today is to alter our traditional behaviour at an unprecedented rate, faced as we are with a planet showing so many signs of use and abuse. We know only too well the litany of global horrors before us: a burgeoning global population whose size will expand by almost 3.5 billion in 35 short years-, an ailing environment whose forests are dying or disappearing, whose air is being poisoned, and whose oceans and rivers are becoming dump-sites and cesspools; 14 million children dying each year from common illness and poor nutrition? a generation debilitated by drugs, the world trade in which now exceeds the value of trade in oil and is second only to the arms trade-, dozens of economies unable to pay simultaneously for past mistakes and develop a successful future; the proliferation of weapons - chemical and nuclear, as well as the spreading technology of weapon-delivery systems - creating a time-bomb which threatens the relief we now feel at the new-found co-operation of the super-Powers.
This Organization, like other international assemblies, reflects the world from which it draws its Members and its mission. There have been many successes: the quiet but spectacular victories of UNICEF, the Office of the United Nations High Commissioner for Refugees and the World Health Organization; the triumph of peace-keeping, 50,000 participants in which so deservedly received the Nobel Peace Prize; the mediation of disputes, so honourably presided over by the present Secretary-General. But there have also been failures, opportunities lost to dated ideology and the lack of political will. The challenge posed by the future is not to invent new institutions but to make this United Nations family of institutions work more effectively and humanely. 
We are in a new type of race, one in which we will either all be winners or we will all be losers Let us lay to rest the worn out stereotypes of the past. Let us ,	put aside our differences and work forth-rightly for a secure global future. Let us consecrate ourselves anew as united Nations. And let us confront squarely the problems of our era as men and women aware of the challenges before us, mindful of the consequences of failure, and dedicated to solutions that will work, not to dreams that will die.
